Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 25, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  155197                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  DERNIA MARTINEZ,                                                                                    Richard H. Bernstein
           Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 155197
                                                                   COA: 329931
                                                                   Kent CC: 14-008385-NI
  TMF II WATERCHASE, LLC,
            Defendant-Appellee.

  _________________________________________/

         By order of May 30, 2018, the application for leave to appeal the December 15,
  2016 judgment of the Court of Appeals was held in abeyance pending the decision in
  Stacker v Lautrec, Ltd (Docket No. 155120). On order of the Court, leave to appeal
  having been denied in Stacker on March 29, 2019, 503 Mich. 991 (2019), the application
  is again considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 25, 2019
           a0918
                                                                              Clerk